CRIMINAL LAW/EVIDENCE/MANIFEST WEIGHT:
  Jury verdicts of guilty on two counts of patient abuse were not against the manifest weight of the evidence where (1) the state produced one witness as to the incidents in question; (2) the defense produced a witness to contradict the state's witness as to one incident; (3) the defendant denied both incidents and asserted a racial conspiracy against her; and (4) no defense of justification was raised.  The jury was free to believe the state's witness over the defendant and her witness.
CRIMINAL LAW/EVIDENCE/SUFFICIENCY:
  Evidence showing the defendant, a nurse at a residential care facility, restrained combative Alzheimer's patients in such a manner as to cause one to let out a yell, which was described as "perhaps a cry of pain", and to cause the other to "grunt and gasp" for breath, was sufficient to convict the nurse on two counts of patient abuse, R.C. 2903.34(A)(2).